internal_revenue_service number release date index number --------------------------------------------------- --------------------------------------- ------------------------------- -------------------------------- ------------------------------------------------------------- ----------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-133232-10 date date legend department -------------------------------------------------------- payroll service provider --------------------------------------------------------------------------------- --------- dear ---------------- this is in reply to your letter of date requesting a ruling concerning whether the department is liable for the employee portion of federal_insurance_contributions_act fica_taxes with respect to the services of employees of international organizations who have been transferred to the international organizations from the department and whose services in the employ of the international organizations meet the requirements of sec_3121 of the internal_revenue_code all references to sections in the remainder of this letter refer to sections of united_states_code title_26 the internal_revenue_code unless another title is specifically referenced the department is a department of the united_states government certain individuals the transferees who were employees of the department were transferred to be employees of international organizations pursuant to the provisions of u s c it has been represented that the service of the transferees meets the requirements of sec_3121 sec_3121 provides that for purposes of the fica service performed in the employ of an international_organization by an individual pursuant to a transfer of such plr-133232-10 individual to such international_organization pursuant to u s c shall constitute employment if -- a immediately before such transfer such individual performed service with a federal_agency which constituted employment under sec_3121 for purposes of the taxes imposed by sec_3101 and sec_3111 ie old-age_survivors_and_disability_insurance_tax oasdi or social_security_taxes and b such individual would be entitled upon separation from such international_organization and proper application to reemployment with such federal_agency under u s c sec_3121 defines federal_agency as an agency as defined in u s c sec_3121 provides that the term international_organization has the meaning provided such term by u s c the department recently learned that its payroll service provider payroll service provider failed to collect fica_taxes for several years from the transferees during their period of employment with the international_organization which met the requirements of sec_3121 as described above under office of personnel management procedures the payroll service provider should have billed transferees for their share of fica_taxes as the taxes were due and collected the tax from the transferees but the payroll service provider failed to do this billing on a timely basis you indicate that most of the overdue employee fica_taxes with respect to years within the applicable statute_of_limitations have now been paid_by the transferees however certain of the transferees who were not timely billed for fica have informed the department that they do not believe they should be required to pay these overdue taxes to the department the department has not yet paid the employer fica_taxes with respect to these transferees the department was informed that there is no procedure under these circumstances where the employer could pay only the employer’s share of fica tax without also paying the employee’s share of these taxes this ruling relates to years at issue that are within the applicable_period of limitations for assessment of the fica_taxes you have requested a ruling on the following issue is the department liable under sec_3102 and b and for the employee portion of the fica tax on wages paid for the transferee’s services with an international_organization that meets the requirements of sec_3121 and sec_5 u s c where the department is unable to collect the fica_taxes from the transferee fica_taxes are imposed on wages which is defined as all remuneration for employment unless specifically excepted fica tax consists of a the old-age_survivors_and_disability_insurance_tax oasdi or social_security_tax imposed by sec_3101 employee portion and a employer portion of the internal_revenue_code and b the hospital_insurance_tax medicare_tax imposed by sec_3101 employee portion and b employer portion sec_3102 provides the employee portion of fica_taxes imposed by sec_3101 shall be collected by the employer of the plr-133232-10 taxpayer by deducting the amount of the tax from the wages as and when paid sec_3102 provides that every employer required so to deduct the tax shall be liable for the payment of such tax and shall be indemnified against the claims and demands of any person for the amount of any such payment made by such employer the term employment is defined in sec_3121 with certain specific exceptions sec_3121 provides an exception for certain federal employment and generally provides which federal service is subject_to social_security_tax sec_3121 provides that for purposes of the fica service performed in the employ of an international_organization by an individual pursuant to a transfer of such individual to such international_organization pursuant to u s c shall constitute employment for fica tax purposes social_security_tax and medicare_tax if - a immediately before such transfer such individual performed service with a federal_agency which constituted employment under sec_3121 for purposes of the taxes imposed by sec_3101 and sec_3111 oasdi or social_security_taxes and b such individual would be entitled upon separation from such international_organization and proper application to reemployment with such federal_agency under u s c an employee who is transferred to an international_organization terminates employment with the united_states government and becomes an employee of the international_organization the transfers are authorized in u s c which provides that if certain requirements are met a transferring employee may retain many rights and benefits of federal employment and may retain a right of reemployment by the federal government when employment with the international_organization is terminated under usc a an employee transferred from an agency to an international_organization retains retirement coverage rights and benefits provided that necessary employee deductions and agency contributions in payment for the coverage rights and benefits for the period of employment with the international_organization are currently deposited in the system’s fund or depository and such service for the period of employment with the international_organization is treated as creditable service for purposes of the federal government retirement_system however such service is not considered creditable service for federal retirement if it forms the basis for an annuity or pension under the retirement_system of the international_organization sec_3121 provides an exception from the definition of employment under the fica for service performed in the employ of an international_organization except service which constitutes employment under sec_3121 sec_3122 provides the general_rule that in the case of fica tax with respect to services performed in the employ of the united_states the determination of the amount of remuneration for the services and the return and payment of the taxes imposed by this chapter chapter of the internal code the fica shall be made by the head of plr-133232-10 the federal_agency having control of the services or by such agents as such head may designate sec_3122 provides a special rule that in the case of the taxes imposed by this chapter with respect to services performed in the employ of an international_organization pursuant to a transfer to which the provisions of sec_3121 are applicable the determination of the amount of remuneration for such service and the return and payment of the taxes imposed by this chapter shall be made by the head of the federal_agency from which the transfer was made sec_3122 also provides that nothing in sec_3122 shall be construed to affect the secretary’s authority to determine under sec_3121 and b whether any such service constitutes employment the periods of such employment and whether remuneration paid for any such service constitutes wages sec_3102 provides that in the case of any payments of wages for services performed in the employ of an international_organization pursuant to a transfer to which the provisions of sec_3121 are applicable--- sec_3102 shall not apply the head of the agency from which the transfer was made shall separately include on the statement required under sec_6051 - a the amount determined to be the amount of the wages for such b the amount of the tax imposed by sec_3101 on such payments and the tax imposed by sec_3101 on such payments shall be paid_by the service and employee the office of personnel management has established procedures for the payment of the tax by federal agencies in benefits administration letter dated date the letter states that for international_organization service both within and outside the united_states the federal_agency from which the employee transfers is responsible for computing and billing owed fica tax both employer and employee shares and for the payment of collected fica tax the letter further states that an agency must submit the employer share of fica tax even when an employee fails to submit payment of the employee portion of fica tax generally the employer pays both the employer and employee portion of fica_taxes and reports them on form_941 employer’s quarterly federal tax_return there are limited procedures under which employers can pay employer fica tax only without employee fica_taxes on an amount of wages these procedures apply only in the following three situations uncollected employee fica tax on tips uncollected employee fica tax on certain group term life_insurance provided to retirees and sick_pay paid_by third parties in situations where the third party has withheld the fica tax and reported the amounts of sick_pay paid to the common_law employer the form_941 has lines providing for adjustments of the employer’s liability for fica_taxes with respect to such amounts to reflect that the employer is not paying the employee portion of fica_taxes these three situations are the only situations in which employers can plr-133232-10 pay the employer tax without the employee portion and make current period adjustments on form_941 to reflect no liability for the employee fica tax there is no such procedure applicable for purposes of fica_taxes with respect to service that is employment pursuant to sec_3121 sec_3122 provides that in the case of employment described in sec_3121 the return and payment of the taxes imposed by the fica shall be made by the head of the federal_agency from which the transfer is made sec_3122 also provides that nothing in sec_3122 shall be construed to affect the secretary’s authority to determine under sec_3121 and b whether any such service constitutes employment the periods of such employment and whether remuneration paid for any such service constitutes wages this power to determine whether any service constitutes employment and whether remuneration is wages in effect gives the secretary the authority to determine under sec_3122 when liability exists for fica_taxes and the procedures and forms under which such fica_taxes will be paid sec_3102 clarifies that the transferee remains liable for the employee portion of fica_taxes with respect to such services even though the federal_agency from which the transfer is made cannot deduct the employee portion of the fica_taxes from the wages of the transferee the wages are paid_by the international_organization and therefore the employee must pay the employee portion of the fica_taxes but under the procedures established pursuant to sec_3122 the employee portion of the fica tax is paid to and collected by the federal_agency from which the transfer was made to enable the federal_agency to pay both the employer and employee portion of fica_taxes and include the wages on its form_941 employer’s quarterly federal tax_return under the procedure set forth for payment of the tax with respect to sec_3121 employment pursuant to sec_3122 under sec_3122 the federal_agency is liable for the payment of the employer and employee portion of the fica_taxes with respect to employment under sec_3121 under sec_3102 and the procedure under sec_3122 for payment of the fica_taxes the transferee is liable for the payment of the employee portion of the fica_taxes to the department and such liability is not extinguished by the payment of the employee portion of the fica tax by the department without collection from the transferee note that if an employer pays the employee portion of fica_taxes without collecting the taxes from the employee the amount of the fica employee tax paid_by the employer is includible in the gross_income of the employee and additional wages for employment_tax purposes including fica and income_tax_withholding see revrul_86_14 1986_1_cb_304 plr-133232-10 accordingly the department is liable for payment of the employee portion of fica tax with respect to the services of employees of the international organizations who have been transferred to the international organizations from the department and whose services meet the requirements of sec_3121 of the internal_revenue_code whether or not collected from the employee sincerely lynne camillo chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
